SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

899
CA 16-00357
PRESENT: CENTRA, J.P., PERADOTTO, DEJOSEPH, NEMOYER, AND CURRAN, JJ.


ROSEMARY WHITE, PLAINTIFF-APPELLANT,

                      V                                           ORDER

ROMAN CATHOLIC CHURCH OF BOWMANSVILLE,
DEFENDANT-RESPONDENT.


BROWN CHIARI LLP, LANCASTER (ANGELO S. GAMBINO OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

CHELUS, HERDZIK, SPEYER & MONTE, P.C., BUFFALO (KATIE RENDA OF
COUNSEL), FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Frederick
J. Marshall, J.), entered May 20, 2015. The order denied the motion
of plaintiff to restore the action to the trial calendar.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    November 10, 2016                   Frances E. Cafarell
                                                Clerk of the Court